Oldham, C.
The facts in this case are identical with those in the case of New Omaha Thomson-Houston Electric Light Co. v. Fred Anderson, Administrator of the Estate of Charles Hopper, Deceased, post, p. 84. The intestate in this case *50met his death from the same cause and under the same conditions and surroundings as those occasioning the death of' Charles Hopper, his fellow workman; consequently, this case should follow the decision recently announced in that case.
Hence, for the reasons set forth in the above cited case, we recommend that the judgment of the district court be reversed and the cause remanded.
Barnes and Pound, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is reversed and the cause remanded.
Reversed.